Citation Nr: 1645869	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  07-06 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel







INTRODUCTION

The Veteran served on active duty from June 1992 to April 2001. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

This matter initially came before the Board in December 2008, at which time the Board remanded claims for increased rating for the cervical and lumbar spines, bilateral pes planus, and bilateral hallux valgus.

In March 2010, the Board finally denied the increased rating claims relating to the feet and remanded the spine claims.

In April 2011, the Board denied the claims for an increased rating for the lumbar and cervical spines.  Also, the Board found that a TDIU claim was part of the increased rating claims, under Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board remanded the TDIU claim for additional development.  The Board remanded that matter again in May 2013.

In June 2008, the Veteran appeared at a hearing before a Veterans Law Judge.  A transcript of the hearing is the record.  In October 2016, the Veteran verified that she did not wish to have another Board hearing, though the Veterans Law Judge who performed the June 2008 hearing is no longer employed by the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In May 2013, the Board remanded this matter, in part, to verify whether the Veteran received Social Security Administration (SSA) benefits, and to obtain such records if they exist.  In June 2013, the Veteran informed VA that she was not receiving SSA records.  However, in June 2014, she sent in a copy of a claim for SSA disability benefits.   As such, a remand is necessary in order to obtain any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  

The Board also previously remanded to obtain additional VA medical records.  The record is unclear as to whether such records, if they exist, have been obtained.  The AOJ should obtain any unassociated VA medical records and associate them with the claims file.  If no records, other than VA examinations, are available, the AOJ should note that fact in the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should contact the SSA and obtain any administrative decisions and all medical records used in adjudicating the Veteran's award of disability benefits.  

2.  The AOJ should obtain all unassociated VA treatment records, if such records exist.

3.  Readjudicate the appeal.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




